AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page l of l   ..:::)



                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                    v.                                           (For Offenses Committed On or After November l, 1987)


                 Laus Manuel Camacho-Aguilar                                     Case Number: 2:19-mj-9297

                                                                                Dana M. Grimes
                                                                                Defendant's Att<1mrv
                                                                                                                                . ,.,.
                                                                                                                ---·--· ·-·-· · - - - -
                                                                                                                 ·~


                                                                                                            F·-·--------. ,. _______,._l
                                                                                                                               ,f    "'"
                                                                                                                               ;t

                                                                                                                                ~"""'
                                                                                                                  it
REGISTRATION NO. 81843298                                                                                         {{           "j




THE DEFENDANT:
 lZI pleaded gnilzy to coun'{s) 1 of Complaint
 0 was found guilty to count(s)
      after a plea of not guilty.
                                                                                               b                  '"
                                                                                                                MAY - 6 2019
                                                                                                        L_____ -----~
                                                                                                       cu "''
                                                                                                sv ·' ' -. · ·
                                                                                                                                           I
                                                                                                                                                 J
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenScis1:

Title & Section                          Nature of Offense                                                             Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                   1

 0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be


                                                                           x 3J
imprisoned for a term of:

                                     0 TIME SERVED                                                                      days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, May 6, 2019
                                                                         Date of Imposition of Sentence
                            "7'




                                                                         ~~~
                    C~;~~<./_•'   c','



Received        ./ _
                   · _
                     ,. _
              -D~U~S_M
                        · _ _ _ _ __

                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                 2: l 9-mj-9297
